Case: 12-1620   Document: 36    Page: 1   Filed: 11/30/2012




          NOTE: This order is nonprecedential.

   mtntteb ~tate11 {!Court of ~peaI11
        for tbe jfeberaI qctrcutt

       LEVITON MANUFACTURING CO., INC.,
                  Appellant,

                     v.
      INTERNATIONAL TRADE COMMISSION,
                       Appellee,

                         AND
   FUJIAN HONGAN ELECTRONIC CO., LTD. AND
    ZHEJIANG TRIMONE ELECTRIC SCIENCE &
           TECHNOLOGY CO., LTD.,
                 Intervenors.


                      2012-1483


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-739.

   FUJIAN HONGAN ELECTRONIC CO., LTD. AND
    ZHEJIANG TRIMONE ELECTRIC SCIENCE &
           TECHNOLOGY CO., LTD.,
                 Appellants,

                          v.
      INTERNATIONAL TRADE COMMISSION,
                  Appellee,
Case: 12-1620   Document: 36    Page: 2   Filed: 11/30/2012




HUBBELL INCORPORATED V. ITC                            2


                          AND

       LEVITON MANUFACTURING CO., INC.,
                  Intervenor.


                       2012-1493


    On appeal from the United States International Trade
 Commission in Investigation No. 337-TA-739.

             HUBBELL INCORPORATED,
                    Appellant,

                     v.
      INTERNATIONAL TRADE COMMISSION,
                        Appellee,

                          AND
   LEVITON MANUFACTURING COMPANY, INC.,
                Intervenor.


                       2012-1620


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-739.


                     ON MOTION


                       ORDER
Case: 12-1620     Document: 36      Page: 3    Filed: 11/30/2012




 3                               HUBBELL INCORPORATED V. ITC



     Intervenor Leviton Manufacturing Company, Inc.
 moves to dismiss this appeal for lack of standing. Hubbell
 Incorporated opposes, arguing it has standing to pursue
 this appeal. The International Trade Commission supports
 the motion.     The Commission also moves to strike
 Hubbell's reply to the Commission's response to Leviton's
 motion to strike, or alternatively for leave to file a sur-
 reply.

     We deem it the better course to deny the motion to
 dismiss and for the parties to put these jurisdictional
 arguments in their briefs.

      Upon consideration thereof,

      IT Is ORDERED THAT:

      (1) The motion to dismiss is denied.

      (2) All other motions are moot.

    (3) This appeal, along with Appeal Nos. 2012-1483,
Leviton Manufacturing Co. v. lTC, and 2012-1493, Fujian
Hongan Electric Co. v. lTC, are designated companion
cases for purposes of oral argument, and will be argued
consecutively before the same merits panel.




                                        FOR THE COURT


                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s23